Citation Nr: 1120686	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for kidney stones or other urinary tract problems.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The Veteran underwent a VA audiological examination in January 2006.  The examination report states that no tinnitus was reported, and the diagnosis indicates that the Veteran did not have tinnitus.  In an April 2006 statement, the Veteran wrote that he had ringing in his ears caused by the noise levels of the headphones he used during service to receive Morse code transmissions.  The Veteran wrote in February 2007 that he feels the examiner made a mistake, because he has had ringing in his ears since early in his active service.  In a May 2011 statement the Veteran's representative wrote that the Veteran did not report not having tinnitus at his VA examination.  Therefore, the Board finds that the January 2006 VA examination was inadequate for adjudication purposes because the examination report does not accurately reflect the Veteran's contentions regarding his tinnitus.  Another examination is necessary in order to decide the Veteran's claim on the merits.  

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist, and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The statute particularly required VA to obtain any relevant records held by another Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2010).

In his September 2005 Notice of Disagreement, the Veteran wrote that he was treated after his retirement from service at Warren Air Force Base (AFB) in 1989 for kidney stones.  The claims file contains in-service treatment records from Warren AFB, but does not contain any post-service treatment records.  In April 2006 the RO requested August 1989 to December 1996 treatment records from Warren AFB.  The record does not indicate that a response was received.  The VCAA, and judicial precedents, require that VA obtain the post-service treatment records from Warren AFB, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence which he can identify, not already of record, which pertains to his claims for service connection for tinnitus and to reopen the previously denied claim of service connection for kidney stones or other urinary tract problems.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  Request the Veteran's treatment records from Warren AFB for the period from August 1, 1989, to the present.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination for tinnitus.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, previous examinations, and his contentions regarding his claimed tinnitus.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her reports), and all clinical findings should be reported in detail.  

a.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has recurrent tinnitus which was caused directly by or manifested during his active military service (or arose within one year after his separation from service); or whether such causation or manifestation is unlikely (i.e., less than a 50 percent probability), with an explanation of the cause or etiology of the disorder.

b.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  Thereafter, readjudicate the Veteran's claim of service connection for tinnitus and to reopen the previously denied claim of service connection for kidney stones or other urinary tract problems.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

